DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 5/15/22. Claims
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cloet (2018/0326176) in view of Liu (2009/0286571).

    PNG
    media_image1.png
    470
    531
    media_image1.png
    Greyscale

Annotated fig 4 of Cloet.
With respect to claim 1, Cloet discloses a massaging cushion system (100, fig 4) for receiving a personal electronic device (160, fig 4) which employs vibration (tactile output; see [0025], lines 3-5), said system comprising the personal electronic device having vibration capabilities such that said personal electronic device is actuatable to vibrate (see [0027], lines 3-7); and a cushion (145, fig 4) being configured to have a user positioned there against (fig 1, user 140 is against cushion 145), said cushion having a pocket (see annotated fig 4 of Cloet) being integrated therein, said pocket insertably receiving said personal electronic device (inserted and removed; see [0027], lines 7-10), said cushion being comprised of a resiliently compressible material (the cushion of Cloet is inherently compressible material) thereby facilitating vibration from said personal electronic device to be communicated through said cushion wherein said cushion is configured to enhance comfort for the user by exposing the user to the vibration (see [0021], lines 6-8), but lacks the personal electronic device being a smart phone and employing an app for vibration.
However, Liu teaches a smart phone (mobile phone employing an apparatus, i.e. smart phone) with an app (apparatus) for employing vibration (see [0008], line 7) for massaging a user (see [0008], lines 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the personal electronic of Cloet with the cell phone and app as taught by Liu so as to replace one known vibrating device with another to provide vibration to the cushion for increased comfort to the user.
With respect to claim 2, the modified Cloet shows the said cushion has an outer surface (see annotated fig 4 of Cloet), said outer surface having a first lateral side (see annotated fig 4 of Cloet), a top side (see annotated fig 4 of Cloet) and a bottom side (see annotated fig 4 of Cloet), said pocket being positioned between said top side and said bottom side (see location of the pocket in fig 4 of Cloet), said pocket being positioned adjacent to said first lateral side (see location of pocket in annotated fig 4 of Cloet).
With respect to claim 3, the modified Cloet shows the said pocket is oriented to extend along a horizontal plane (see annotated fig 4 of Cloet) wherein said pocket is configured to enhance the ease with which the user can insert said personal electronic device into said pocket (remove and insert the device).
Claims 4-6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cloet in view of Liu as applied to claim 1 above, and further in view of Clute (5,357,642).
With respect to claim 4, the modified Cloet shows the said first lateral side has a cut (opening for electronic to be removed and inserted) but is silent regarding the cut extending into  said pocket.
However, Clute teaches a support pillow (100, fig 1) with a pocket (136, fig 1) for inserting an electronic device (140, fig 1) into (see arrow in fig 1 and col. 4, lines 15-17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pocket of Cloet to be a cut into the cushion as taught by Clute so as to provide a removable but snug insertion of the electronic device (see col. 4, line 16 of Clute).
With respect to claim 5, the modified Cloet has everything as claimed, see rejection to claims 1-3 but lacks the cut extending into  said pocket.
However, Clute teaches a support pillow (100, fig 1) with a pocket (136, fig 1) for inserting an electronic device (140, fig 1) into (see arrow in fig 1 and col. 4, lines 15-17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pocket of Cloet to be a cut into the cushion as taught by Clute so as to provide a removable but snug insertion of the electronic device (see col. 4, line 16 of Clute).
With respect to claim 6, the modified Cloet shows said cushion comprises a mattress (see [0022], lines 1-2 of Cloet).
With respect to claim 10, the modified Cloet has all the elements as claimed (see rejections of claims 1-3), but lacks the cut extending into said pocket.
However, Clute teaches a support pillow (100, fig 1) with a pocket (136, fig 1) for inserting an electronic device (140, fig 1) into (see arrow in fig 1 and col. 4, lines 15-17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pocket of Cloet to be a cut into the cushion as taught by Clute so as to provide a removable but snug insertion of the electronic device (see col. 4, line 16 of Clute).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cloet in view of Liu as applied to claim 5 above, and further in view of Mangano (6929612).
With respect to claim 7, the modified Cloet shows all the elements as claimed above but lacks that said cushion being continuously arcuate about an axis extending through said first end and said second end.
However, Mangano teaches an elongated vibration cushion (10, fig 3) having a first end (18a, fig 1) and a second end (18b, fig 1) having an outer surface extending therebetween (18, fig 1), said outer surface being continuously arcuate about an axis (cylindrical tube) extending through said first end and said second end.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cushion of the modified Cloet to be continuously arcuate as taught by Mangano so as to provide a therapeutic muscle massage to the user as a roller.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cloet in view of Liu as applied to claim 5 above, and further in view of Probst (2004/0183343).



    PNG
    media_image2.png
    511
    355
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    250
    625
    media_image3.png
    Greyscale

Annotated fig 1 of Probst.
Annotated fig 2 of Probst.


With respect to claim 8, the modified Cloet shows all the elements as claimed above but lacks that said cushion is configured to be mounted as a bicycle seat.
However, Probst teaches a vibration cushion (see annotated fig 2) with an outer surface (see annotated fig 2)  having a front side (see annotated fig 2), a back side (see annotated fig 2), a first lateral side (see annotated fig 1)  and a second lateral side (see annotated fig 1), each of said first lateral side and said second lateral side angling inwardly between said back side and said front side, said cushion being elongated along an axis extending through said front side and said back side wherein said cushion is configured to be mounted as a bicycle seat (see fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cushion of the modified Cloet to be a bicycle seat as taught by Probst so as to be able to provide massaging effect to a user while sitting on a bike.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cloet in view of Liu as applied to claim  above, and further in view of Gasparovich (2010/0262050).
With respect to claim 9, the modified Cloet shows all the elements as claimed above but lacks that said cushion forms a wedge.
However, Gasparovich teaches a cushion (10, fig 1) with an outer surface (30, fig 2) having a first (24, fig 2) and second (23, fig 2) lateral side, a top side (21, fig 2) sloping downwardly between said first lateral side and said second lateral side such that the cushion forms a wedge (see shape of cushion in fig 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cushion of the modified Cloet to be a wedge as taught by Gasparovich so as to provide a shape for aiding in the recovery of health issues (see Abstract, lines 7-8 of Gasparovich).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of copending Application No. 16/854,503 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because although the claims are not identical, they are not patentably distinct from one another.  
The instant application claims are broader in at least one aspect and also recite additional features not claimed in the copending application claims.
For claim 1:
Regarding the broadening aspect of the instant application claims, the following comparison between the copending application claims and the instant application claims highlights (see underlined features in the copending claims) what elements have been excluded in the presentation of the application claims.

Copending Application claim 1
Instant application claim 1
A muscle massage roller assembly, 

a tubular member being elongated and having a first end, a second end, and a perimeter surface extending between the first and second ends, the tubular member comprising a substantially solid member, the tubular member comprising a foamed elastomer and being resiliently compressible;

the tubular member having a cylindrical shape and having a length greater than a diameter;

the first end having a well extending therein, the well having a width, height and depth, the width being greater than the height,

the well being configured to receive a cellular phone to frictionally engage the cellular phone such that cellular phone extends outwardly away from first end;


wherein the tubular member vibrates when the cellular phone vibrates.
 A massaging cushion system 

a cushion, 




said cushion being comprised of a resiliently compressible material

a personal electronic device having vibration capabilities such that said personal electronic device is actuatable to vibrate 

said cushion having a pocket being integrated therein, 


said pocket insertably receiving said personal electronic device, 


thereby facilitating vibration from said personal electronic device to be communicated through said cushion wherein said cushion is configured to enhance comfort for the user by exposing the user to the vibration. 



Thus, it is apparent, for the broadening aspect, that copending application claim 1 includes features that are not in instant application claim 1.  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since instant application claim 1 is anticipated by copending application claim 1, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then instant application claim 1 is obvious over copending application claim 1 with respect to the broadening aspect.
With respect to the additional features recited in instant application claim 1, copending claim 1 fails to recite the cushion system including a cushion. However, the massage roller assembly and tubular member of the copending claim 1 would read on a cushion system and cushion as required by the claim. The tubular member would be a cushion dependent on how the user intends to use the device and also the cushion and tubular member comprise the same material making them capable of both functioning as a cushion. 
For claim 12:
Copending Application claim 12
Instant application claim 1
A muscle massaging system, 

a tubular member being elongated and having a first end, a second end, and a perimeter surface extending between the first and second ends, the tubular member comprising a substantially solid member, the tubular member comprising a foamed elastomer and being resiliently compressible;

the tubular member having a cylindrical shape and having a length greater than a diameter;

the first end having a well extending therein, the well having a width, height and depth, the width being greater than the height,

the well being configured to receive a cellular phone to frictionally engage the cellular phone such that cellular phone extends outwardly away from first end;


wherein the tubular member vibrates when the cellular phone vibrates.
A massaging cushion system 

a cushion, 




said cushion being comprised of a resiliently compressible material

a personal electronic device having vibration capabilities such that said personal electronic device is actuatable to vibrate 

said cushion having a pocket being integrated therein, 


said pocket insertably receiving said personal electronic device, 


thereby facilitating vibration from said personal electronic device to be communicated through said cushion wherein said cushion is configured to enhance comfort for the user by exposing the user to the vibration.

Thus, it is apparent, for the broadening aspect, that copending application claim 12 includes features that are not in instant application claim 1.  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since instant application claim 1 is anticipated by copending application claim 12, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then instant application claim 1 is obvious over copending application claim 12 with respect to the broadening aspect.
With respect to the additional features recited in instant application claim 12, copending claim 1 fails to recite the cushion system including a cushion. However, the massage roller assembly and tubular member of the copending claim 1 would read a cushion system and cushion as required by the claim. The tubular member would be a cushion dependent on how the user intends to use the device and also the cushion and tubular member comprise the same material making them capable of both functioning as a cushion.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 5/15/22 have been fully considered but they are not persuasive. In section 2 of the remarks (pg. 5), applicant argues that "the teaching is to vibrate to provide direct application to sore muscles such that one of ordinary skill in the art would not find it obvious to modify Cloet in view of Liu". This is not taken well since the app on the phone of Liu can be initiated whether the phone be in the user's hand, on a table, or in a cushion as claimed. The app initiates the vibration and allows it to be transferred to the user and would do the same within the cushion. Thus, the rejection stands.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KELSEY E BALLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785